


Exhibit 10.1




SEVENTH AMENDMENT TO LEASE AGREEMENT


THIS    SEVENTH    AMENDMENT    TO    LEASE    AGREEMENT    (this
“Amendment”) is entered into as of this 24th day O c t o b e r , 2013, by and
between BIXBY TECHNOLOGY CENTER, LLC, a Delaware limited liability company
(“Landlord”), and TIVO INC., a Delaware corporation (“Tenant”).


W I T N E S S E T H:


WHEREAS, WIX/NSJ Real Estate Limited Partnership (Landlord’s predecessor-
in-interest), and Tenant entered into that certain Lease Agreement dated as of
October 6, 1999, as previously amended by a First Amendment to Lease Agreement
dated February 1, 2006; a Second Amendment to Lease Agreement dated May 15,
2009; a Third Amendment to Lease Agreement dated February 17, 2010; a Fourth
Amendment to Lease Agreement dated as of January 25, 2011; a Fifth Amendment to
Lease dated as of March 26, 2012; and a Sixth Amendment to Lease (the “Sixth
Amendment”) dated as of March 26, 2013 (collectively, the “Existing Lease”), for
certain premises located at (i) 2100 Gold Street, San Jose, California, (ii)
2130 Gold Street, San Jose, California, (iii) 2160 Gold Street, San Jose,
California, and (iv) 2190 Gold Street, San Jose, California (collectively, the
“Existing Premises”);


WHEREAS, pursuant to Section 3(c) of the Sixth Amendment, either Landlord or
Tenant had the right to terminate the Existing Lease with respect to the portion
of the Premises located on the second (2nd) floor of 2130 Gold Street,
designated as Suite 250 and containing approximately 11,985 square feet and
defined therein as the “Suite 250 Premises” upon ninety (90) days’ written
notice (the “Termination Notice”), upon the terms and conditions set forth
therein;


WHEREAS, on August 27, 2013, Tenant delivered to Landlord the Termination Notice
notifying Landlord that it was terminating the Existing Lease with respect to
the Suite 250 Premises as of November 25, 2013 (the “Termination Date”); and


WHEREAS, Landlord and Tenant wish to memorialize the termination of the Existing
Lease with respect to the Suite 250 Premises on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:


1.Incorporation of Recitals.    The    foregoing    recitals    are    hereby
incorporated in this Amendment and made a part hereof by this reference.


2.Definitions. All capitalized terms not defined in this Amendment shall have
the meaning ascribed to them in the Existing Lease, unless otherwise stated
herein. In the event of a conflict between the provisions of the Existing Lease
and the provisions










--------------------------------------------------------------------------------






of this Amendment, the provisions of this Amendment shall control, and all other
provisions of the Existing Lease shall remain in full force and effect. The
Existing Lease, as amended by this Amendment, shall hereinafter be referred to
as the “Lease.”


3.Termination of Existing Lease with Respect to Suite 250 Premises. Landlord and
Tenant hereby acknowledge and agree that (a) on or before 11:59 p.m. on the
Termination Date, Tenant shall surrender and vacate the Suite 250 Premises and
deliver possession thereof to Landlord in the condition required under the
Section 10.2 of the Lease for surrender of the Premises, (b) all Rent in respect
of the Suite 250 Premises, including but not limited to Monthly Base Rent,
Tenant’s Share of Operating Expenses, Tax Expenses, Common Area Utility Costs
and Utility Expenses, shall be paid and apportioned through and including the
Termination Date, and (c) after the Termination Date, and provided Tenant
complies with all of its obligations hereunder with respect to surrender of the
Suite 250 Premises, neither party shall have any further rights, estates,
liabilities or obligations under the Lease with respect to the Suite 250
Premises except those which were incurred, accrued or related to the period
prior to the Termination Date. Nothing contained herein is intended to affect
Tenant’s rights and obligations under the Lease with respect to any portion of
the Existing Premises other than the Suite 250 Premises.


4.Ratification of Existing Lease; Effect of Amendment.    The Existing Lease, as
amended by this Amendment, is hereby ratified and confirmed, and each and every
provision, covenant, condition, obligation, right and power contained in and
under, or existing in connection with, the Existing Lease, as amended by this
Amendment, shall continue in full force and effect. This Amendment is not
intended to, and shall not be construed to, effect a novation, and, except as
expressly provided in this Amendment, the Existing Lease has not been modified,
amended, canceled, terminated, surrendered, superseded or otherwise rendered of
no force and effect. Landlord and Tenant each acknowledge and agree that the
Existing Lease, as amended by this Amendment, is enforceable against them in
accordance with its terms. The Existing Lease and this Amendment shall be
construed together as a single instrument.


5.Brokerage Commissions. Tenant represents to Landlord that, other than Cassidy
Turley and CBRE, (i) Tenant has not dealt with any real estate broker,
salesperson or finder in connection with this Amendment, (ii) no real estate
broker, salesperson or finder initiated or participated in the negotiation of
this Amendment, and
(iii) no real estate broker, salesperson of finder is entitled to any commission
in connection herewith. Tenant hereby agrees to indemnify, defend and hold
Landlord and its employees harmless from and against any and all liabilities,
claims, demands, actions, damages, costs and expenses (including attorneys’
fees) arising from any claims of any kind which arises out of or is in any way
connected with the breach of the foregoing representation(s).


6.Successors and Assigns. This Amendment shall bind and inure to the benefit of
the parties hereto and their respective legal representatives, successors and
assigns.




2






--------------------------------------------------------------------------------


















7.Counterparts.    This Amendment may be executed in a number of identical
counterparts, each of which for all purposes shall be deemed to be an original,
and all of which shall collectively constitute but one agreement, fully binding
upon, and enforceable against, the parties hereto.




[No further text on this page. The signature page follows.]




























































































--------------------------------------------------------------------------------












IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Amendment, as of the day and year first written above.


LANDLORD:


BIXBY TECHNOLOGY CENTER, LLC,
a Delaware limited liability company


By: BIT Investment Thirty-Nine, LLC,
a Maryland limited liability company, Its sole member




By:
/s/ William K. Mihm

Printed Name:
William K. Mihm

Title: Vice President/Assistant Secretary    






TENANT:


TIVO INC.,
a Delaware corporation




By: /s/ Pavel Kovar
Name: Pavel Kovar     
Title: Chief Accounting Officer


































Amendment Signature Page




